Citation Nr: 1735924	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected seizure disorder. 

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a service-connected seizure disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A Board hearing was held in October 2015.  A transcript is of record.

In May 2016, the Board remanded these issues for additional development. 

In a January 2017 correspondence, the Veteran waived initial RO consideration of the new evidence and other evidence submitted.  38 C.F.R. § 20.1304 (c) (2016).


FINDINGS OF FACT

1.  The Veteran's low back disability did not manifest within one year of separation from active service, is not otherwise etiologically related to his service, and was not caused or aggravated by a service-connected disability.

2.  The Veteran's bilateral leg disability is not etiologically related to his service, and was not caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a June 2009 letter.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in October 2009.  Per the May 2016 Board remand instructions, the Veteran was also provided a VA examination in January 2017.  Also, a medical record review and opinion was obtained in May 2017.  The reports of the January 2017 VA examination and May 2017 medical record review reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that January 2017 VA examination and May 2017 medical record review reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2016); Barr, 21 Vet. App. at 312.

The Board notes that in its May 2016 remand, the RO was instructed to obtain VA treatment records from the Miami VA Medical Center (VAMC) to include records dated between September 1982 and May 1984.  

However, the RO was informed that the VA records dated between September 1982 and May 1984 could not be located and that further attempts to obtain these records would be futile.  

As detailed above, while the RO has been unable to obtain the identified records, significant efforts have been undertaken by VA to obtain the records as instructed by the Board in its May 2016 Board remand.  Additionally, per the remand instructions, the RO notified the Veteran and identified the specific records that could not be obtained, explained the efforts to obtain those records, explained what else VA was undertaking to obtain the records and gave the Veteran an opportunity to respond.

In light of the above, the Board also finds that the RO substantially complied with the May 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf and the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 



Factual Background 

In his May 2009 claim for service connection, the Veteran asserted that, as a result of seizures, he fell down and injured his lower back and legs. 

Service treatment records are negative for complaints, treatments or diagnoses related to a bilateral leg or a lumbar disability.  However, service treatment records demonstrate that in May 1972, the Veteran fell from a table.  

The Veteran's January 1973 separation examination was negative for complaints, treatments or diagnoses related to a lumbar spine or bilateral leg disability.  

Notably, a January 1973 Physical Evaluation Board diagnosed the Veteran with a seizure disorder and hypertension.  

The Veteran underwent a VA examination in August 1975.  The examiner noted that the Veteran presented with complaints of pain in his back and chest.

The Veteran underwent a VA examination in November 1979.  The examination was negative for complaints, treatments or diagnoses related to a bilateral leg or a lumbar spine disability.

A May 1999 private treatment record specifically noted that the Veteran had no back pain.

An August 2002 private treatment report noted that the Veteran had pain in his left leg.  The note also reported that he had pain in his right foot and knee for the past 2 weeks while also noting that the Veteran had been in a motor vehicle accident 4 years prior.  The Veteran was also noted to be status post degenerative joint disease of the lumbar spine.  He had been taking medication for his back and leg pain.

The Veteran underwent a VA examination in October 2009 to evaluate his claimed disabilities.  He described a lumbar strain with radiation to the lower extremity with a date of onset in 2007.  The diagnosis was lumbar degenerative disc disease (DDD) L5-S1 with right lumbar radiculitis.  The examiner opined that this condition was less likely as not caused by or a result of seizure disorder as there was no evidence in the literature that seizure disorder caused DDD in the lumbar spine.  She added that the Veteran had seizures since the 1970s and there was no documentation regarding low back pain or continuity of care regarding the low back condition. 

During the October 2015 hearing, the Veteran also testified that he hurt his back when he fell in service.  See Board Hearing Tr. at 5.  He later added that he had at least four falls following seizures during service.  Id. at 6-7.  The Veteran stated that he had back pain all the way through service after his first fall, and his back problems had essentially continued since that time.  Id. at 8. 

During the October 2015 hearing, the Veteran also testified that his back pain went from his lower back down his leg to his foot and his foot got numb. See Board Hearing Tr. at 8.  He added that these symptoms were occurring mainly in the right leg, but also occurred in the left leg, though the right leg was worse.  Id. at 8. 

The report of an October 2015 VA MRI of the lumbar spine indicates that the Veteran had clinical radiculopathy and the report of an October 2015 VA X-ray of the lumbosacral spine reflects an impression of moderate osteoarthritic changes of the left sacroiliac (SI) joint less significant on the right.

Per the May 2016 Board remand instructions, the Veteran underwent VA spine and knee examinations in January 2017.  The examiner noted a diagnosis of degenerative arthritis of the lumbar spine and patellofemoral pain syndrome of the bilateral knees.  X-rays of the knees were negative for arthritis.  The examiner opined that the Veteran's bilateral knee disability and lumbar spine disability were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Regarding the bilateral knee disability, the examiner indicated that there was no documentation that the Veteran was treated for a knee condition during active duty.  For this reason, the examiner had to assume that there was not such a significant injury of the knees during active duty since such injury would have prompted a visit to sick call.  Regarding the Veteran's lumbar spine disability, the examiner noted that there was no service treatment record documentation that the Veteran was treated for a low back condition during his active duty for which the examiner assumed that there was not a clinical significant injury to the lower back during the seizures or the fall since such injury would have prompted a referral to sick call.

In May 2017, VA submitted the Veteran's file to a new VA medical examiner for review and an opinion as to the etiology of the Veteran's lumbar spine and bilateral leg disabilities.  Regarding the lumbar spine disability, the VA examiner noted that the Veteran asserted that his claimed low back disability was secondary to his service-connected seizure disorder, to include as falls, and/or was related to or aggravated by his military service.  The examiner indicated that while the December 1972 Naval Hospital report to the Medical Board noted that the Veteran had hypertension and a seizure disorder, there was no subjective and/or objective medically and/or orthopedically based, clinical evidence to support a nexus between and/or injury and/or event related to seizures and complaints, diagnosis, need of treatment and/or injury of the lower back at the times of or following seizures.  The examiner also noted that a July 1972 event in which the Veteran had a syncopal episode indicated that he was "caught by a Boatswain's Mate BEFORE hitting the ground".  The examiner also reported that the additional documented post-syncope episodes "were also negative for subjective and/or objective medically and/or orthopedically based, clinical evidence to support a nexus between and/or injury and/or event related to seizures and complaints, diagnosis, need of treatment and/or injury of the lower back at the time of or following seizures."  The examiner indicated that the Veteran's January 1973 separation examination was negative for diagnosis, treatment, injury and/or events related to any low back condition and the presumptive period (within one year of separation from active service) medical records were negative for diagnosis, treatment, injury and/or events related to any low back condition.  The examiner additionally noted that the post-service medical and orthopaedic records were negative for objective orthopedically-based, clinical evidence of chronicity and continuity for nexus between low back injury and/or events related to, at the time of and/or following seizures.  The Veteran also had a motor vehicle accident in the late 1990 which correlated with the onset of lower back and radiculopathy complaints as indicated by August 2002 treatment records.  The examiner opined that it was less likely than not that the Veteran's low back disability had its clinical onset during active service or was related to any incident of military service to include any in-service falls.  The examiner also opined that it was less likely than not that the Veteran's low back disability was casually related to and/or aggravated beyond the normal course of the condition by the Veteran's service-connected seizure disorder, to include falls related to his seizure disorder.

Regarding the Veteran's claimed bilateral leg disability, the examiner noted that the Veteran asserted that his claimed bilateral leg disability was secondary to his service-connected seizure disorder, to include as falls, and/or was related to or aggravated by his military service.  The examiner reported that on the VA back examination, there were no radicular pains or any other signs or symptoms due to radiculopathy and/or other neurologic abnormalities or findings related to a thoracolumbar spine condition.  The examiner indicated that while the December 1972 Naval Hospital report to the Medical Board noted that the Veteran had hypertension and a seizure disorder, there was no subjective and/or objective medically and/or orthopedically based, clinical evidence to support a nexus between and/or injury and/or event related to seizures and complaints, diagnosis, need of treatment and/or injury of the right or left knee disability at the times of or following seizures.  Specifically, on hospital admission, the Veteran's sensory examination was intact to all modalities.  The examiner noted that a July 1972 event in which the Veteran had a syncopal episode indicated that he was "caught by a Boatswain's Mate BEFORE hitting the ground".  The examiner also noted that the additional documented post-syncope episodes "were also negative for subjective and/or objective medically and/or orthopedically based, clinical evidence to support a nexus between and/or injury and/or event related to seizures and complaints, diagnosis, need of treatment and/or injury of the right and/or left knee disability at the time of or following seizures."  Additionally, the examiner noted that the Veteran's January 1973 separation examination was negative for diagnosis, treatment, injury and/or events related to any right or left knee condition and the presumptive period (within one year of separation from active service) medical records were negative for diagnosis, treatment, injury and/or events related to any right or left knee condition.  The examiner additionally indicated that the post-service medical and orthopaedic records were negative for objective orthopedically-based, clinical evidence of chronicity and continuity for nexus between a right or left knee condition and/or events related to, at the time of and/or following seizures.  The examiner opined that it was less likely than not that the Veteran's bilateral leg disability had its clinical onset during active service or was related to any incident of military service to include any in-service falls.  The examiner also opined that it was less likely than not that the Veteran's bilateral leg disability was casually related to and/or aggravated beyond the normal course of the condition by the Veteran's service-connected seizure disorder, to include falls related to his seizure disorder.

A.  Lumbar Spine

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a lumbar spine disability is not warranted.

As there is a current diagnosis of degenerative arthritis of the lumbar spine, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this instance however, service connection for degenerative arthritis of the lumbar spine on a presumptive basis is not warranted as the record does not show evidence of degenerative arthritis of the lumbar spine within one year of the Veteran's separation from active duty.  In this regard, the first evidence of possible degenerative arthritis of the lumbar spine is the August 2002 private treatment report which noted that the Veteran was status post degenerative joint disease of the lumbar spine.  Additionally, the May 2017 VA examiner also specifically indicated that there was no medical evidence submitted to show that his claimed lumbar spine disability manifested to a compensable year within the initial post-service presumptive period of one year. 

Accordingly, there is no basis for the Board to conclude that the Veteran's degenerative arthritis of the lumbar spine manifested to a compensable degree within one year of his discharge from service in January 1973, so as to warrant service connection pursuant to 38 C.F.R. §§ 3.307, 3.309 (2016).

To the extent that the Veteran is asserting that he experienced lumbar spine pain and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board finds it significant that while the Veteran at times has reported low back pain that has continued since service, the Veteran's service treatment records fail to show any treatment/diagnoses for any low back complaints after his seizure related falls.  This absence of complaints included his January 1973 separation examination which demonstrated no complaints, treatments or diagnoses related to a lumbar spine disability

As noted above the May 2017 VA examiner also found it significant that while the Veteran had a July 1972 event in which the Veteran had a syncopal episode indicated and multiple other episodes in service, they were "negative for subjective and/or objective medically and/or orthopedically based, clinical evidence to support a nexus between and/or injury and/or event related to seizures and complaints, diagnosis, need of treatment and/or injury of the lower back at the time of or following seizures."  

The Board notes that the fact that in-service separation documents reflect complaints of a seizure disorder and falls related to his seizure disorder suggests that if the Veteran had been experiencing chronic problems in his low back while in service, he would not have remained silent and would not have specifically denied experiencing symptoms such as low back pain at his January 1973 separation examination and on his Medical Board.

Significantly, the May 2017 VA examiner also specifically indicated that the post-service medical and orthopaedic records were negative for objective orthopedically-based, clinical evidence of chronicity and continuity for nexus between low back injury and/or events related to, at the time of and/or following seizures.  The examiner also noted that the Veteran had a motor vehicle accident in the late 1990 which correlated with the onset of lower back and radiculopathy complaints as indicated by August 2002 treatment records.  

The Board notes that while the Veteran presented with complaints of low back pain on VA examination in August 1975, the Veteran made no complaints specific to his low back on a VA examination in November 1979.  Instead, the November 1979 VA examination noted that the Veteran presented with complaints of headaches, dizziness and tiredness.  

A May 1999 private treatment record also specifically noted that the Veteran had no back pain.

The Board again notes that the fact that these records reflect complaints of headaches, dizziness and tiredness suggests that had the Veteran been experiencing chronic problems in his low back since service, he would not have remained silent and would not have specifically denied experiencing symptoms such as low back pain in August 1989.  

The Board finds that the Veteran's contemporaneous denials of symptoms separation distinguish the facts in this case from those in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred in finding that service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  Here, rather than relying on a complete absence of complaints, the Board is relying on the fact that the Veteran is documented as having denied a history of low back complaints on several occasions immediately after service.  As noted, this is in contrast to the fact that the Veteran at that time did report numerous other problems, including his service-connected seizure disability.  

Additionally, these contemporaneous records, especially the Veteran's service separation examination, are again highly probative as they indicate that he had did not have a problem with his low back at the time of his service separation.  These findings again contradict any current assertion that a low back disability existed at the time of his service discharge.  Thus, the Board finds that his documented medical history is in conflict with any assertions that his current low back symptoms have continued since service.  Under such circumstances, the Board finds that the current assertions by the Veteran of having a continuity of symptomatology since his service are not credible and are not afforded probative value.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).

As a result, as the Veteran was not diagnosed with a low back disability until many years after service, no complaints or findings were noted during the course of his medical separation, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a low back disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology. 

Regarding service connection on a direct basis, the Board again notes that while the Veteran had documented falls in service, the Veteran's service treatment records are negative for complaints or treatments of a low back disability.  Again, the Veteran's separation examination was negative for complaints, treatments or diagnoses related to a low back disability.

Significantly, the only medical opinions addressing the etiology of the claimed low back disability weigh against the claim as both the January 2017 and May 2017 VA examiners opined that it was less likely than not that the Veteran's lumbar spine disability had its clinical onset during active service or was related to any incident of military service to include any in-service falls.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for low back disability is not warranted on a direct basis.

The Board also again notes that the Veteran contends that his lumbar spine disability is the result of his service-connected seizure disorder disability.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current lumbar spine disability is etiologically related to the Veteran's military service on a secondary basis.  Again, the only medical opinion addressing the etiology of the lumbar spine disability on a secondary basis weighs against the claim as the May 2017 VA examiner opined that it was less likely than not that the Veteran's low back disability was casually related to and/or aggravated beyond the normal course of the condition by the Veteran's service-connected seizure disorder, to include falls related to his seizure disorder.  

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for a lumbar spine disability is not warranted on a direct or secondary basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

B.  Bilateral Legs

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a bilateral leg disability is not warranted.

As there is a current diagnosis of patellofemoral pain syndrome of the bilateral knees, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board finds that the weight of the evidence is against a finding that the Veteran's current bilateral knee disability is etiologically related to the Veteran's military service on a direct basis.  Notably, the Board notes that the Veteran's service treatment records are negative for complaints or treatments for a bilateral knee or leg disability.  Furthermore, the only medical opinions addressing the etiology of the bilateral knee or leg disability weigh against the claim.  As noted above, both the January 2017 and May 2017 VA examiners opined that it was less likely than not that the Veteran's bilateral leg disability had its clinical onset during active service or was related to any incident of military service to include any in-service falls.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Regarding service connection on a secondary basis, the Board notes that the Veteran is service-connected for a seizure disorder disability.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current bilateral knee disability is etiologically related to the Veteran's military service on a secondary basis.  Again, the only medical opinions addressing the etiology of the current bilateral knee disability on a secondary basis weigh against the claims.  Notably, the May 2017 VA examiner opined that the Veteran's current bilateral knee disability was less likely than not proximately due to or aggravated by the Veteran's service-connected seizure disorder.  

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Notably, the May 2016 Board remand instructed the VA examiner to provide an opinion as to whether the Veteran's bilateral leg disability was caused or aggravated by the Veteran's back disability if it was found that the Veteran's lumbar spine disability warranted service connection.  

However, the Board notes that the Veteran is not currently service connected for a low back disability.  As addressed above, the Board is denying the Veteran's claim for service connection for a low back disability.  Hence, as a matter of law, the claims for service connection for a bilateral leg or knee disability as secondary to a low back disability is without legal merit, and must be denied as a matter of law.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

C.  All Disabilities

The Board notes the Veteran, his representative, and his wife's contentions regarding the etiology of his claimed low back and bilateral leg disabilities.  To the extent that the Veteran, his representative and his wife themselves contend that a medical relationship exists between his claimed low back and bilateral leg disabilities and his service or a service-connected disability, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that low back and bilateral leg disabilities are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran, his representative and his wife do not have the medical expertise to provide an opinion regarding the claimed low back and bilateral leg disabilities etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the January 2017 VA examiner and May 2017 VA examiner provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran, his representative's, his representative and his wife's assertions that there is a relationship between his claimed low back and bilateral leg disabilities and his service or a service-connected disability are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).


ORDER

Entitlement to service connection for a low back disability, to include as secondary to a service-connected seizure disorder, is denied. 

Entitlement to service connection for a bilateral leg disability, to include as secondary to a service-connected seizure disorder, is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


